DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022, has been entered.
 
Status of the Claims
	Claims 20, 25, 27, and 28-42 are pending.  Claims 29 and 30 remain withdrawn.  However, because the prior art teaches the components of claims 29 and 30, they are rejected below in an effort to expedite prosecution on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 25, 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al., (U.S. Pat. No. 4,233,295) (cited in IDS), in view of McCadden (U.S. Pat. No. 6,479,058).
Hill teaches a composition in the form of a cream or lotion, having 0.001% to about 3% corticosteroid and a dialkyl sebacate, such as dibutyl sebacate for the management of psoriasis.  Further, halcinonide can be used as the corticosteroid and diisopropyl sebacate can be used. See prior art claims 1-7.  Water can be present as well.  The lotion or cream will also have an oil phase in which the sebacate component is included.  A preservative can be included as well, such as a glycol type preservative.  An emulsifier-thickener, such as cetyl alcohol can also be used.  A cream or lotion can be an oil-in-water cream, and an example is halcinonide in dibutyl sebacate.  Examples of other oleaginous materials for use include mineral oil, among others.  Mineral oil is used in examples, along with water, a preservative, and a sebacate, as well an emulsifier.  Hill teaches using thickeners, including isopropyl palmitate. This is a preferred MCAE according to par. 40 of the instant Specification.  Absent evidence to the contrary MCAE compounds are functional equivalents absent evidence to the contrary.
Hill does not limit the claims to any particular corticosteroid.  As such, it would appear that the compositions taught by Hill are proper carriers for corticosteroids, generally.
There is no indication that white petrolatum or ethanol are required.
The independent claim recites the functional limitation of “wherein at least 25% of the corticosteroid is solubilized in the liquid oil component at a temperature of 22 degrees Celsius.”  One of ordinary skill in the art would reasonably expect a lipophilic corticosteroid to be soluble in the liquid oil component at room temperature.  Hill explains that oil liquids have been suggested for preparing creams and lotions, and a sebacate is used in the oil phase, as taught by Hill.
A POSA understands that dialkyl sebacate would include diethyl sebacate and would immediately envisage this dicarboxylic acid ethyl ester component.
The examiner notes that water, e.g., is a pH adjusting agent.  Further, a POSA would understand how to arrive at a stable and neutral pH for application to the skin of a subject. 
Hill does not teach halobetasol propionate as a corticosteroid.
McCadden teaches treating psoriasis with a preferred amount of as low as about 0.01% halobetasol propionate for use in a topical composition, including in a lotion or cream. See col. 6, line 53.  Further, an emollient can be used that includes isopropyl myristate, isopropyl palmitate, and mineral oil.  A solvent is preferably IPP, IPM, mineral oil, or water.  The formulation can be a cream or lotion.  McCadden teaches using pH adjusting agents/buffers, as well as emulsifying agents, and other excipients.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed compositions in view of Hill and McCadden. One would be motivated to do so because Hill teaches the use of topical corticosteroid compositions in the form of a cream having an oil and a water phase, wherein the corticosteroid is in the sebacate solvent, which is in the oil phase.  Further, the concentration of corticosteroid taught by Hill can be as low as 0.001% up to 3%.  Emollient’s are known to include IPP, IPM, and mineral oil, among others.  These are taught by the instant Specification as preferred.  Water and the claimed excipients can also be incorporated and there is no indication whatsoever that white petrolatum or ethanol are required.  While Hill’s non-limiting teaching of corticosteroids does not mention halobetasol propionate, McCadden teaches a cream topical composition that can include as 0.01% halobetasol propionate and includes a list of potential buffers and exemplary neutralizing agents to include sodium hydroxide (i.e., the sole example of a pH adjusting agent in the instant Specification).  Further, water is a buffer and a POSA would understand the need to arrive at a neutral and stable pH for a topical composition.  As such, there is a reasonable and predictable expectation of success that in view of Hill and McCadden, a POSA would understand that halobetasol propionate at the claimed concentration would be usable in the compositions taught by Hill.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 25, 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22-28 of U.S. Patent No. 8,809,307 (herein referred to as ‘307). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘307 because they overlap with the subject matter instantly claimed.  Specifically, the independent claim recites a pharmaceutical composition for topical application comprising halobetasol propionate at a concentration of 0.04% or less and a liquid oil component comprising one or more dicarboxylic acid esters and mineral oil.  It is noted that ‘307 additionally recites functional limitations drawn to the solubilization of the halobetasol propionate, as is discussed in the obviousness rejection.  
Claims 20, 25, 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,478,502 (herein referred to as ‘502; submitted in IDS of 10/27/2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘502 because they overlap with the subject matter instantly claimed.  Specifically, the independent claim recites a pharmaceutical composition for topical application comprising halobetasol propionate at a concentration of 0.05% or less and a liquid oil component comprising one or more dicarboxylic acid esters and mineral oil.  It is noted that ‘502 additionally recites functional limitations drawn to the solubilization of the halobetasol propionate, as is discussed in the obviousness rejection.  
Claims 20, 25, 27, 28, and 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,213,587.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘587 because they overlap with the subject matter instantly claimed.  Specifically, the independent claim recites a pharmaceutical composition for topical application comprising halobetasol propionate at a concentration of 0.04% or less and a liquid oil component comprising IPM.  IPM is a preferred and claimed MCAE.  Applicant has broadened the instant claims to include functional equivalent MCAE compounds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628